DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of 16/721,329, now abandoned, which is a continuation of 16/041,416, now abandoned, which is a continuation of 15,214,187 now U.S. Patent No. 10,071,066, which is a continuation of 14/512,061, now U.S. Patent No. 9,421,264, which claims priority to U.S. Provisional No. 61/971,627 filed on March 28, 2014.

Response to Amendment
Applicant’s amendment filed on June 15, 2022 amending claims 24 and 37, and canceling claims 35 and 49 has been entered.  Claims 1-23, 26, 27, 36, 38, 40, 41 and 50 were previously canceled.  Claims 24, 25, 28-34, 37, 39 and 42-48 are currently pending.

Response to Arguments
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(b) is hereby withdrawn.
	The previous double patenting rejection over copending Application No. 16/549,828 is hereby withdrawn as said application is now abandoned.
The remaining double patenting rejections are hereby maintained and reproduced below as Applicant has not filed an appropriate terminal disclaimer or put forth any arguments for traversal.  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. 
Applicant's arguments filed June 15, 2022 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that the declaration submitted in the parent application is applicable here and have submitted said declaration.  The declaration argues that prior to the effective filing date of the instant application, the claimed compound was known in the art to act as an estrogen receptor agonist in the central nervous system useful for treating postmenopausal vasomotor symptoms.  Thus Applicant argues that the claimed compound would have been unsuitable to treat breast cancer brain metastasis that is resistant to an estrogen receptor modulator in view of its agonist activity which would presumably exacerbate and not treat the breast cancer brain metastasis.  Applicant argues that it follows that the claimed compound would also be unsuitable for the treatment of the other brain cancers as claimed that are resistant to an estrogen receptor modulator for the same reason.  The declaration further argues that it is now well established that treating an estrogen receptor positive cancer that is resistant to an estrogen receptor modulator such as tamoxifen with another SERM is ineffective.  Applicant further argues that this evidence presented in the declaration establishes that one would not have been motivated to combine Hamaoka and Diez since the claimed compound is an estrogen receptor agonist in the CNS and substituting another estrogen receptor modulator for one in which the cancer is resistant to is ineffective.  
These arguments are found not persuasive since the claims of the instant application are drawn to the treatment of several brain cancers other than breast cancer brain metastasis.  The declaration submitted in the parent application is concerned with breast cancer brain metastasis, i.e. breast cancer that has metastasized to the brain.  The evidence provided with the declaration in the parent application all deal with the treatment of breast cancer.  Therefore, even though Applicant’s evidence was found persuasive with respect to the treatment of breast cancer and breast cancer metastasis, Applicant’s evidence does not support the treatment of brain cancer not related to breast cancer.  Applicant has not provided any evidence demonstrating that substituting another more potent SERM for tamoxifen (as taught in Hamaoka), would have been expected to be ineffective for the treatment of brain cancer that is estrogen receptor positive.   Hamaoka et al. specifically teaches that the compounds are selective estrogen receptor modulators useful for the treatment of numerous conditions including estrogen-dependent central nervous diseases (column 10 lines 8-41).  Hamaoka et al. specifically teaches estrogen receptor binding affinity for select compounds of formula (I) including example 736 which is the compound claimed in the instant application as compared to tamoxifen, a well-known selective estrogen receptor modulator (columns 669-670 Table 1).   Hamaoka et al. teaches that example 736 has an estrogen receptor binding affinity of 6.0 nm as compared to 140 nm for tamoxifen (Table 1 column 670).  Hamaoka et al. further determines the estrogen agonist and antagonist activity of the compounds therein, wherein the higher the agonist activity, the less it is desirable in the reproduction system, and the antagonist activity demonstrates that the compound is effective in the treatment of cancers whose growth is dependent on steroid hormones in particular breast cancers (column 670 lines 40-46).  Hamaoka et al. teaches that compound 736 has agonist activity of 73 as compared to tamoxifen which is 133 and has antagonist activity of 0.74 nm as compared to 86.1 nm for tamoxifen (column 671 Table 2).  Therefore, since the compound claimed in the instant application is a much more potent SERM than tamoxifen with far reduced agonist activity one would have a reasonable expectation that the compound claimed in the instant application would provide improved results as compared to tamoxifen and thus would be useful in treating cancer that is resistant to tamoxifen.  Therefore, it would have been obvious to a person of ordinary skill in the art to use RAD-1901 in brain cancer that is resistant to other SERMs such as tamoxifen in view of the improved properties of RAD-1901 taught in Hamaoka et al.  
With respect to Applicant’s argument that the claimed compound acts as an agonist in the CNS and thus one would not select the claimed compound to treat CNS cancers that are resistant to an estrogen receptor modulator, it is noted that Wardell et al. (Endocrinology Related Cancer, 22:5, 713-724, 2015) teaches that it was known since 2010 (O’Dea et al. 2010) that low doses of RAD1901 act as an estrogen agonist in the CNS but higher dosages have antagonistic activity as higher dosages exacerbate vasomotor symptoms (see page 714).  Therefore, a person of ordinary skill in the art would have chosen RAD-1901 for the treatment of CNS cancers since RAD-1901 at certain dosages act as an estrogen receptor antagonist.  Therefore, since RAD-1901 has both agonist/antagonist activity in the CNS, a person of ordinary skill in the art would optimize the dosage of RAD-1901 such that the desired properties are achieved to treat CNS cancers.
Thus for the above reasons, the previous rejection under 35 USC 103 is hereby maintained, however, in view of Applicant’s amendments to the claims, the rejection has been modified.  This action is FINAL.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 25, 28-34, 37, 39 and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,421,264 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘264 are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 1-28 of ‘264 claim a method for treating breast cancer brain metastasis that is resistant to an estrogen receptor modulator comprising administering a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol.  
Thus, the cited claims of the instant application and the cited claims of ‘264 are not patentably distinct.

Claims 24, 25, 28-34, 37, 39 and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,071,066 B2 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘066 are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 1-10 of ‘066 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol.  
Although ‘066 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since ‘066 claims that RAD1901 is useful for treating breast cancer that is resistant to an estrogen receptor modulator, and the claims of the instant application also recite that the brain metastasis is derived from breast cancer that is also resistant to an estrogen receptor modulator.
Thus, the cited claims of the instant application and the cited claims of ‘066 are mutually obvious and thus not patentably distinct.

Claims 24, 25, 28-34, 37, 39 and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 29 of U.S. Patent No. 10,420,734 B2 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘734 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 1-29 of ‘734 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol daily as a single dose or multi-dose.  
Although ‘734 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since ‘734 claims that RAD1901 is useful for treating breast cancer that is resistant to an estrogen receptor modulator, and the claims of the instant application also recite that the brain metastasis is derived from breast cancer that is also resistant to an estrogen receptor modulator.
Thus, the cited claims of the instant application and the cited claims of ‘734 are mutually obvious and thus not patentably distinct.

Claims 24, 25, 28-34, 37, 39 and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-31 of copending Application No. 17/558,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of copending ‘828 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 17-31 of copending ‘731 claim a method for treating an estrogen receptor positive breast cancer that is resistant to one or more aromatase inhibitor comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol (RAD1901).  
Although copending ‘731 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since copending ‘731 claims that RAD1901 is useful for treating breast cancer that is resistant to one or more aromatase inhibitor which is an estrogen receptor modulator, and the claims of the instant application also recite that the brain metastasis is derived from breast cancer that is also resistant to an estrogen receptor modulator such as an aromatase inhibitor.
Thus, the cited claims of the instant application and the cited claims of copending ‘731 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 28-34, 37, 39 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. GB-2460672A in view of Hamaoka et al. U.S. Patent No. 7,612,114 B2 (Provided on IDS dated November 5, 2020).
Claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant, wherein the cancer is resistant to an estrogen receptor modulator and is estrogen receptor positive
Diez et al. teaches the use of one or more cannabinoids in combination with a non-cannabinoid chemotherapeutic agent for the use in the treatment of cancer (abstract and page 1).  Diez et al. teaches that in particular the cancer to be treated is a brain tumor, more particularly a glioma, and more particularly a glioblastoma multiforme (GBM) (abstract, page 1 and 8).  Diez et al. teaches that the non-cannabinoid chemotherapeutic is a selective estrogen receptor modulator (SERM) or an alkylating agent (abstract and page 6).  Diez et al. teaches the selective estrogen receptor modulators are a class of medicines that act upon the estrogen receptor and their action is different in various tissues, thereby granting the possibility to selectively inhibit or stimulate estrogen-like action in various tissues (pages 6-7).  Diez et al. teaches various SERMs including tamoxifen and raloxifene (page 7).  Diez et al. further teaches that the brain tumors to be treated include astrocytoma, ependymoma, medulloblastoma, meningioma, glioma, mixed glioma, oligodendroglioma, pineal region tumors and pituitary tumors (page 8).  Diez et al. specifically demonstrates that tamoxifen was more efficient at reducing cell viability when used in combination with an exemplary cannabinoid THC (page 15 and Figure 2).
Thus Diez et al. teaches a method of treating brain cancer such as glioma or glioblastoma multiforme, comprising the administration of one or more cannabinoids in combination with a non-cannabinoid chemotherapeutic agent, wherein the non-cannabinoid chemotherapeutic agent is a selective estrogen receptor modulator such as tamoxifen (see claims 1-11 and 15-17).
Diez et al. does not teach administration of RAD-1901.  Diez et al. does not teach that the glioma or glioblastoma multiforme is resistant to an estrogen receptor modulator and is estrogen receptor positive.
Although Diez et al. does not specifically teach that the cancer is estrogen receptor positive, Diez et al. teaches the use of a selective estrogen receptor modulator which Diez et al. teaches is a class of medicines that act upon the estrogen receptor and their action is different in various tissues, thereby granting the possibility to selectively inhibit or stimulate estrogen-like action in various tissues (pages 6-7).  Therefore, it would have been obvious to a person of ordinary skill in the art that the cancer treated by the SERM in Diez et al. would have to be estrogen receptor positive since said class of compounds act on the estrogen receptor as their mode of action.  
With respect to the limitation that the cancer is resistant to an estrogen receptor modulator, Example 4 of Diez et al. demonstrates the treatment of U87 astrocytoma cells with tamoxifen alone and tamoxifen combined with THC (see figure 2 and example 4 pages 14-15).  Diez et al. demonstrates that tamoxifen treatment is similar to negative control and thus the U87 cells are resistant to tamoxifen treatment since tamoxifen treatment does not reduce cell viability of the U87 cells.  However, the combination of THC and tamoxifen significantly reduces cell viability of the U87 cells.  Thus Dietz et al. specifically demonstrates that the brain cancer cells are resistant to tamoxifen.  Since Dietz et al. demonstrates treating cancer that is resistant to tamoxifen, it would have been obvious to treat all resistant cells regardless of how the resistance occurs.  Thus in the absence of a demonstration of criticality claims 31, 32, 45 and 46 are rendered obvious in view of the cited prior art teachings.
Hamaoka et al. teaches that the discovery that a number of agents work as estrogen agonists on some tissues (for instance, bone) and as antagonists on other tissues (for instance, mammary gland) has provided for effective treatments for symptoms provoked by a decrease in estrogen or estrogen-dependent diseases (column 3 lines 49-53). Hamaoka et al. further teaches, best known among these so-called selective estrogen receptor modulators (hereinafter referred to as "SERM"), is tamoxifen, which has been demonstrated to be therapeutically useful in the treatment and the prophylaxis of breast cancers, as well as in the decrease in LDL concentration (column 3 lines 53-59). However, as tamoxifen simultaneously has an estrogenic stimulatory action on the uterus, it turned out to increase the risk of endometrial cancer (column 3 lines 59-61).  Hamaoka et al. teaches that a better therapy to treat these estrogen-dependent cancers is an agent, which is an anti-estrogen compound whose estrogen agonist characteristics may be ignored against the proliferating tissue or is completely inexistent (column 2 lines 9-12).
Hamaoka et al. teaches compounds represented by formula (I) or salts thereof that have the activity of a selective estrogen receptor modulator with a higher safety (abstract and column 6 line 30-column 10 line 4).  Hamaoka et al. further teaches that the compounds are selective estrogen receptor modulators useful for the treatment of numerous conditions including breast cancer, endometrial cancer, uterine cancer, ovarian cancer, as well as estrogen-dependent central nervous diseases (column 10 lines 8-41).  
Hamaoka et al. further teaches the compound claimed in the instant application as a specific example of a compound of formula (I) (column 584 example 736).  Hamaoka et al. further specifically teaches estrogen receptor binding affinity for select compounds of formula (I) including example 736 which is the compound claimed in the instant application as compared to tamoxifen, a well-known selective estrogen receptor modulator (columns 669-670 Table 1).   Hamaoka et al. teaches that example 736 has an estrogen receptor binding affinity of 6.0 nm as compared to 140 nm for tamoxifen (Table 1 column 670).  Hamaoka et al. further determines the estrogen agonist and antagonist activity of the compounds therein, wherein the higher the agonist activity, the less it is desirable in the reproduction system, and the antagonist activity demonstrates that the compound is effective in the treatment of cancers whose growth is dependent on steroid hormones in particular breast cancers (column 670 lines 40-46).  Hamaoka et al. teaches that compound 736 has agonist activity of 73 as compared to tamoxifen which is 133 and has antagonist activity of 0.74 nm as compared to 86.1 nm for tamoxifen (column 671 Table 2).  Hamaoka et al. selects two compounds, compounds 736 and 814 to perform additional studies (column 671 line 50-column 674 Table 3).
  Hamaoka et al. teaches that it was confirmed that the compounds according to the invention therein exhibit an affinity for the estrogen receptor, and do not have an undesirable effect in cells from the reproductive system and it was also confirmed that the compounds disclosed therein are effective in the treatment of hormone-dependent cancers (column 673 lines 25-30). Thus Hamaoka et al. provides novel compounds having a strongly selective estrogen receptor modulator activity and thus the compounds are very useful as a preventive and therapeutic agent for the diseases caused by estrogen (column 673 lines 30-35).  Hamaoka et al. specifically exemplifies the same compound (example 736) as claimed in the instant application and specifically demonstrates that said compound has superior SERM properties as compared to tamoxifen (see claim 9).  Hamaoka et al. also encompasses the use of the compounds as well as salts thereof (column 10 lines 22-23).
Hamaoka et al. further teaches that the dosage of the medicinal drug varies depending on the extent of the symptom, age, sex, body weight, administration mode and a salt type, variation in susceptibility to the drug, the specific type of the disease, and the like, but in general, for an adult, it is adequate to administer per day approximately 30 g to 1000 mg, preferably 100 g to 500 mg, more preferably 100 g to 100 mg via an oral administration, and approximately 1 to 3000 g/kg, preferably 3 to 1000 g/kg via injection, respectively, at once or divided into several times (column 99 line 62-column 100 line 4).
Accordingly, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Diez et al. which teaches a method of treating brain cancer such as glioma or glioblastoma multiforme, comprising the administration of one or more cannabinoids in combination with a non-cannabinoid chemotherapeutic agent, wherein the non-cannabinoid chemotherapeutic agent is a selective estrogen receptor modulator such as tamoxifen with the teachings of Hamaoka et al. which teaches novel selective estrogen receptor modulators including RAD-1901, having decreased estrogen agonist activity and more potent estrogen antagonist activity as compared to tamoxifen.  A person of ordinary skill in the art would have been motivated to select RAD-1901 since Hamaoka et al. specifically demonstrates that RAD-1901 exhibits strong affinity for the estrogen receptor without undesirable effects on the reproductive system as compared to tamoxifen.  Thus, since the compound claimed in the instant application is a much more potent SERM than tamoxifen with far reduced agonist activity one would have a reasonable expectation that the compound claimed in the instant application would provide improved results as compared to tamoxifen which is specifically taught in Diez et al.  Therefore, it would have been obvious to a person of ordinary skill in the art to select RAD-1901 over tamoxifen in view of the improved properties of RAD-1901 taught in Hamaoka et al.  In the alternative, a person of ordinary skill in the art would have been motivated to combine RAD-1901 with tamoxifen with a reasonable expectation of providing an improved treatment for brain cancer since, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus claims 30 and 44 of the instant application are rejected since combining tamoxifen which act as an antiestrogen and RAD1901 is rendered obvious as detailed above.
With respect to the specific amount of RAD-1901 administered as claimed in instant claims 28 and 42, Hamaoka et al. teaches it is adequate to administer per day approximately 30 g to 1000 mg, preferably 100 g to 500 mg, more preferably 100 g to 100 mg via an oral administration, and approximately 1 to 3000 g/kg, preferably 3 to 1000 g/kg via injection, respectively, at once or divided into several times (column 99 line 62-column 100 line 4).  It is obvious and well within the skill of an ordinary artisan practicing the invention to vary and/or optimize the amount of the compound, to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of a given disease or condition is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus claims 24, 25, 28-34, 37, 39 and 42-48 of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-23, 26, 27, 35, 36, 38, 40, 41, 49 and 50 are canceled.  Claims 24, 25, 28-34, 37, 39 and 42-48 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM